    Case 3:19-mj-01583-DEA Document 44 Filed 08/28/20 Page 1 of 1 PageID: 88

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                               ORDER

                            Plaintiff,           CRIMINAL CASE #:            19-mj-01583-DEA

                v.

FRANCIS ANTHONY GARZON

                              Defendant.


         Whereas on August 24, 2020, Defendant FRANCIS ANTHONY GARZON who is
 currently on home detention, filed a Motion in this matter, requesting permission to spend
 time with his family on Labor Day September 7, 2020 at the family's residence 579 Harris
 Drivem Rahway, NJ 07065. Based upon conversations held via a teleconference on August 27,
 2020, it is hereby

          ORDERED, that the current condition of home detention is modified in order to permit
  Defendant to travel to his family’s residence on September 7, 2020, from 1:00 pm to 8:00pm,
  inclusive of travel time; that Defendant must be escorted by the Third Party Custodian, Fanny
  Garzon directly to and from the family residence and that he must remain at the residence for the
  entire duration of this visit.

  SO ORDERED, this 28th             day of August                 , 2020

                                                           s/DOUGLAS E. ARPERT
                                                                Hon. Douglas E. Arpert
                                                            United States Magistrate Judge
